In re: State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. B, No. 440-908; to the Court of Appeal, Fourth Circuit, No. 2009-K-0334.
Granted. Voir dire is anticipated to last until March 27, 2009, and the State intends to call at least thirty witnesses in its case in chief. The trial court found it was improbable the State would call Mrs. Ferguson to testify before April 3, 2009, and further felt this case will likely proceed at least until April 9, 2009. Mrs. Ferguson’s doctor reports that “she is at no position to go for a trial testimony before April 6, 2009”, at which time he will reassess her medical condition. Moreover, the district court will entertain accommodations for preserving Mrs. Ferguson’s health condition, including the perpetuation of her testimony if necessary. Under these circumstances, we find no abuse of the trial judge’s wide discretion.
Accordingly, the court of appeal judgment is reversed and vacated and the trial court judgment is reinstated. The matter is remanded to the trial court for further proceedings.
KIMBALL, C.J., would deny the writ.
JOHNSON, J., would deny the writ, repetitive.